OPINION — AG — A LICENSEE FUNERAL HOME THAT ENTERS INTO A CONTRACT WHEREBY IT AGREES WITH A PERSON, PRIOR TO THE DEMISE OF SUCH PERSON, TO FURNISH FUNERAL MERCHANDISE AND SERVICE TO SUCH PERSON, UPON THE DEMISE OF SUCH PERSON, AT A PRICE NOT TO EXCEED COST PLUS TEN PERCENT, HAS ENTERED INTO A CONTRACT FOR A " PREARRANGED FUNERAL SERVICE OR PLAN " PROHIBITED BY SAID STATUTES. THE BOARD WOULD BE JUSTIFIED IN REVOKING THE LICENSE OF SUCH FUNERAL HOME UPON PROPER PROOF AND SHOWING. HOWEVER, THE AG EXPRESSES NO OPINION UPON THE WEIGHT OR CREDIT THAT SHOULD BE ACCORDED THE EVIDENCE ATTACHED. CITE: 59 O.S. 1961 401 [59-401], 59 O.S. 1961 402 [59-402], 59 O.S. 1961 403 [59-403] [59-403], 59 O.S. 1961 406 [59-406], 59 O.S. 1961 396.13 [59-396.13](A) (HARVEY CODY) H. L. FROST OKLAHOMA STATE BOARD OF EMBALMERS AND FUNERAL DIRECTORS ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 30, 1963 OPINION — AG — A LICENSEE FUNERAL HOME THAT ENTERS INTO A CONTRACT WHEREBY IT AGREES WITH A PERSON, PRIOR TO THE DEMISE OF SUCH PERSON, TO FURNISH FUNERAL MERCHANDISE AND SERVICE TO SUCH PERSON, UPON THE DEMISE OF SUCH PERSON, AT A PRICE NOT TO EXCEED COST PLUS TEN PERCENT, HAS ENTERED INTO A CONTRACT FOR A " PREARRANGED FUNERAL SERVICE OR PLAN " PROHIBITED BY SAID STATUTES. THE BOARD WOULD BE JUSTIFIED IN REVOKING THE LICENSE OF SUCH FUNERAL HOME UPON PROPER PROOF AND SHOWING. HOWEVER, THE AG EXPRESSES NO OPINION UPON THE WEIGHT OR CREDIT THAT SHOULD BE ACCORDED THE EVIDENCE ATTACHED. CITE: 59 O.S. 1961 401 [59-401], 59 O.S. 1961 402 [59-402], 59 O.S. 1961 403 [59-403], 59 O.S. 1961 406 [59-406], 59 O.S. 1961 396.13 [59-396.13] [59-396.13](A) (HARVEY CODY) H. L. FROST OKLAHOMA STATE BOARD OF EMBALMERS AND FUNERAL DIRECTORS ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 30, 1963 OPINION — AG — A LICENSEE FUNERAL HOME THAT ENTERS INTO A CONTRACT WHEREBY IT AGREES WITH A PERSON, PRIOR TO THE DEMISE OF SUCH PERSON, TO FURNISH FUNERAL MERCHANDISE AND SERVICE TO SUCH PERSON, UPON THE DEMISE OF SUCH PERSON, AT A PRICE NOT TO EXCEED COST PLUS TEN PERCENT, HAS ENTERED INTO A CONTRACT FOR A " PREARRANGED FUNERAL SERVICE OR PLAN " PROHIBITED BY SAID STATUTES. THE BOARD WOULD BE JUSTIFIED IN REVOKING THE LICENSE OF SUCH FUNERAL HOME UPON PROPER PROOF AND SHOWING. HOWEVER, THE AG EXPRESSES NO OPINION UPON THE WEIGHT OR CREDIT THAT SHOULD BE ACCORDED THE EVIDENCE ATTACHED. CITE: 59 O.S. 1961 401 [59-401], 59 O.S. 1961 402 [59-402], 59 O.S. 1961 403 [59-403] [59-403], 59 O.S. 1961 406 [59-406], 59 O.S. 1961 396.13 [59-396.13](A) (HARVEY CODY)